                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

JAMES LEE SALTMARSHALL,

               Plaintiff,                                     Case Number 18-10887
v.                                                            Honorable David M. Lawson
                                                              Magistrate Judge R. Steven Whalen

VHS CHILDREN’S HOSPITAL OF MICHIGAN,
INC. and SCOTT LANGENBERG,

               Defendants.
                                                    /

       OPINION AND ORDER GRANTING DEFENDANTS’ MOTION FOR
 RECONSIDERATION, VACATING IN PART OPINION AND ORDER GRANTING IN
PART AND DENYING IN PART MOTION FOR SUMMARY JUDGMENT, GRANTING
  DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT, DISMISSING AMENDED
       COMPLAINT, AND DISMISSING MOTIONS IN LIMINE AS MOOT

       In its last opinion and order, the Court dismissed much of plaintiff James Lee

Saltmarshall’s amended complaint, in which he alleged that he was wrongfully accused of sexually

assaulting and murdering his infant daughter. See Saltmarshall v. Prime Healthcare Servs., --- F.

Supp. 3d ---, 2019 WL 3213717 (E.D. Mich. July 11, 2019). The only surviving count was for

defamation against a physician and his hospital.            Those defendants have moved for

reconsideration, contending that the doctor’s false statements did not actually identify Saltmarshall

as the murderer, and the doctor’s statement, which was made to a police officer, was absolutely

privileged under Michigan common law. The second argument, supported by caselaw that the

defendants neglected to bring to the Court’s attention in their earlier motion briefs, has merit.

Therefore, the Court will grant reconsideration, grant summary judgment on the remaining claim,

and dismiss the case.
                                                 I.

       The facts of the case were discussed at length in the Court’s opinion on the defendants’

motion for summary judgment. See Saltmarshall, 2019 WL 3213717, at *1-11. The plaintiff was

accused of sexually assaulting and murdering his infant daughter, Janiyah, based on, at least in

part, statements made by defendant Dr. Scott Langenberg to Lt. Jeffrey Twardzik, a police officer

for the City of Inkster. Janiyah had been transferred to Children’s Hospital of Michigan in Detroit,

where she was found to be in grave condition. Dr. Helene Tigchelaar examined her in the

emergency room, placed her in critical care, and described her condition as an “apparent non-

survivable injury.”

       Defendant Langenberg, who was present when resuscitation efforts initially were

performed, was the doctor at Children’s Hospital responsible for Janiyah’s care while on the

surgical service. Langenberg, who had met Lt. Twardzik at the hospital, later sent him a text

message, which contained the false information upon which the defamation claim is based:

               Baby has skull fractures, brain swelling on CT (likely will meet brain death
               criteria). Lung bruising, anterior anal laceration. We have some other
               studies pending.

               This is non-accidental trauma. The perpetrator murdered this child.

               Nice meeting you. Scott

               Scott Langenberg, M.D. Children’s Hospital of Michigan

PageID.3741, 4158. Langenberg followed that message with another one the next morning asking

if Janiyah’s mom and dad were in custody.

       The defendants argued that Saltmarshall’s state-law claims were barred by the immunity

conferred by Michigan’s Child Protection Law (CPL), which requires “a physician . . . who has

reasonable cause to suspect child abuse or child neglect [to] make an immediate report . . . of the




                                               -2-
suspected child abuse or child neglect.” Mich. Comp. Laws § 722.623(1)(a). The CPL states that

“[a] person acting in good faith who makes a report, cooperates in an investigation, or assists in

any other requirement of this act is immune from civil or criminal liability that might otherwise be

incurred by that action.” Mich. Comp. Laws § 722.625. The Court denied summary judgment to

Dr. Langenberg (and therefore to Children’s Hospital as well) because the evidence was sufficient

to question his good faith when he made an accusation of murder:

        A jury could conclude that he took an active role in encouraging prosecution,
        despite his lack of accurate evidence, medical or otherwise. He offered an opinion
        to the police that the child suffered “non-accidental trauma,” falsely asserted that
        the infant had skull fractures when he had not even seen any imaging studies, and
        declared that the plaintiff “murdered this child,” when she had not even been
        pronounced dead. He later acknowledged that no fractures were confirmed, based
        on a final x-ray reading, but he never informed Lt. Twardzik of that correct
        information. And when asked at his deposition why he thought Janiyah was
        murdered, Dr. Langenberg testified that he used the word in a “medical” sense,
        when there in fact is not any “medical sense” of that legal and colloquially
        inflammatory term. Finally, he took it upon himself the following morning to send
        another text to Lt. Twardzik, this time asking if Janiyah’s mom and dad were in
        custody. There is enough evidence in the record at this stage of the proceedings to
        rebut the presumption that defendant Landenberg was acting in good faith when he
        interacted with the police in this case.

Saltmarshall, 2019 WL 3213717, at *21.

        The Court denied summary judgment on the claim of defamation per se because there were

fact issues on all the elements of that claim. The Court wrote:

        Dr. Langenberg accused the plaintiff — “the perpetrator” — of murder. That
        statement was communicated to Lt. Twardzik in a series of text messages. The
        defendant argues that the CPL immunizes him from that conduct, but as discussed
        above, it doesn’t. He does not attempt to argue in his summary judgment motion
        that the defamation count against him should be dismissed for any other reason.

Id. at *25.

        In their reconsideration motion, the defendants point out that they actually did raise other

arguments that the Court did not address, namely, that (1) the plaintiff cannot establish the element

of defamation per se that the statements were “concerning the plaintiff”; and (2) the allegedly


                                                -3-
defamatory statements constitute reporting suspected criminal activity to police and therefore are

privileged under Michigan common law. They argue that the lack of discussion of those points

warrants reconsideration.

                                                  II.

       Relief under a motion for reconsideration generally is reserved to cases where the moving

party shows (1) a “palpable defect,” (2) that misled the court and the parties, and (3) that correcting

the defect will result in a different disposition of the case. E.D. Mich. LR 7.1(h)(3). A “palpable

defect” is a defect which is obvious, clear, unmistakable, manifest, or plain. Mich. Dep’t of

Treasury v. Michalec, 181 F.Supp.2d 731, 734 (E.D. Mich. 2002) (citations omitted). A motion

for reconsideration is not intended as a means to allow a losing party simply to rehash rejected

arguments or to introduce new arguments. See, e.g. Sault Ste. Marie Tribe of Chippewa Indians v.

Engler, 146 F.3d 367, 374 (6th Cir. 1998) (“Thus, parties should not use [motions to reconsider]

to raise arguments which could, and should, have been made before judgment issued.”).

       New arguments “raised for the first time in a motion for reconsideration at the district court

generally [are] forfeited.” United States v. Huntington Nat’l Bank, 574 F.3d 329, 331–32 (6th Cir.

2009). Old arguments re-presented will not justify reconsideration. See E.D. Mich. LR 7.1(h)(3)

(“Generally . . . the court will not grant motions for rehearing or reconsideration that merely present

the same issues ruled upon by the court.”). Instead, the moving party must show that the Court

made a mistake based on the record before it and rectifying the mistake would change the outcome.

E.D. Mich. LR 7.1(h)(3).

       The defendants accurately assert that the Court did not consider the defendants’ alternative

grounds for dismissal, as described above, which were presented in the defendants’ motion for

summary judgment. The defendants argued that “Dr. Langenberg . . . [is] entitled to summary




                                                 -4-
judgment of the plaintiff’s state law claims because [he is] immune from civil liability for

statements made to the police about suspected criminal activity,” and the “plaintiff has failed to

present evidence of a defamatory statement made by defendants concerning plaintiff.” See Defs.’

Mot. for Summary Judgment at 23, 32, ECF No. 67, PageID.3505, 3514. The Court will address

those arguments now.

                                      A. Defamation Per Se

       “‘A defamatory communication is one that tends to harm the reputation of a person so as

to lower him in the estimation of the community or deter others from associating or dealing with

him.’” TM v. MZ, 326 Mich. App. 227, 240-41, 926 N.W.2d 900, 909 (2018) (quoting Lawrence

v. Burdi, 314 Mich. App. 203, 214, 886 N.W.2d 748 (2016)). To make a claim of defamation

against Dr. Langenberg, the plaintiff must offer evidence showing “(1) a false and defamatory

statement concerning the plaintiff, (2) an unprivileged communication to a third party, (3) fault

amounting at least to negligence on the part of the publisher, and (4) either actionability of the

statement irrespective of special harm (defamation per se) or the existence of special harm caused

by publication.” Edwards v. Detroit News, Inc., 322 Mich. App. 1, 13, 910 N.W.2d 394 (2017)

(citations omitted).

       The defendants contend that the plaintiff failed to put forth sufficient evidence that Dr.

Langenberg’s statements to Lt. Twardzik were “concerning the plaintiff,” because the first set of

messages to Lt. Twardzik involved medical diagnoses and did not identify the plaintiff by name

or otherwise reference him. They assert that the messages merely conveyed a “belief that the

injuries Janiyah sustained were ‘non-accidental’ and life-threatening, meaning whoever inflicted

the injuries (the ‘perpetrator’) likely acted intentionally in causing Janiyah’s death.” Mot. at 11,

ECF No. 83, PageID.5158.




                                               -5-
       The offending statement — “the perpetrator murdered this child” — “must be considered

in context to determine whether it can reasonably be understood as stating actual facts about [the]

plaintiff.” Kefgen v. Davidson, 241 Mich. App. 611, 631, 617 N.W.2d 351, 362 (2000). The

record reflects that Dr. Langenberg was present in the emergency room when Janiyah arrived at

Children’s Hospital. Janiyah initially was examined by Dr. Tigchelaar, who completed a “Form

3200” — required paperwork for those mandated by state law to report known or suspected child

abuse or neglect — on which she noted “James Saltmarshall” as the “alleged perpetrator of abuse

or neglect.” ECF No. 68-34, PageID.4151. Dr. Tigchelaar admitted Janiyah to the surgical service,

at which time she was under Dr. Langenberg’s care. Before rounding the next morning, Dr.

Langenberg asked Lt. Twardzik via text message whether Janiyah’s mom and dad were in custody.

Viewing the facts in the light most favorable to the plaintiff, there is sufficient evidence to support

the inference that Dr. Langenberg’s statement was concerning the plaintiff. There is no merit to

the defendants’ first argument on reconsideration.

                                             B. Privilege

       The defendants also contend that the plaintiff’s defamation claim fails as a matter of law

because the statements concerned suspected criminal activity and therefore they are privileged

under Michigan common law. As this Court discussed in Sanders v. Stanley, 794 F. Supp. 2d 755,

761-62 (E.D. Mich. 2011), there was some doubt over whether the privilege afforded to such

statements is absolute or qualified. Compare Hall v. Pizza Hut of America, Inc., 153 Mich. App.

609, 619, 396 N.W.2d 809, 813 (1986) (holding that a defamation claim based on statements by a

restaurant employee who told police that she thought she recognized an individual in the restaurant

who had robbed the store on an earlier occasion could not proceed because “information given to

police officers regarding criminal activity is absolutely privileged”), with Shinglemeyer v. Wright,




                                                 -6-
124 Mich. 230, 239-240, 82 N.W. 887, 890 (1900) (allowing for the possibility that “malicious”

statements may be actionable, suggesting that the privilege is qualified, not absolute); see also

Smith v. Primco Mgmt. Corp., No. 193207, 1997 WL 33344476, at *3 (Mich. App. July 15, 1997)

(discussing the opinion in Hall and concluding that “the Court was not entirely certain that the

privilege was absolute”); but see Brooks v. Owosso Public Schools, Nos. 188556 & 194424, 1998

WL 1991899, at *2 (Mich. App. Mar. 27, 1998) (discussing the same cases and concluding that

“statements made to the police regarding criminal activity are also entitled to an absolute

privilege”).

       This Court ultimately concluded in Sanders that it was unlikely that, “based on the current

precedent, the Michigan Supreme Court would find that intentionally false statements to police

officers about an individual’s involvement in a crime are not actionable.” 794 F. Supp. 2d at 762.

The Court found that “[s]tatements regarding suspected criminal activity made to the police are

privileged, but the privilege is a qualified one,” and that in order to overcome that privilege, the

plaintiff must come forward with evidence that statements to the police “were intentionally false

or made with reckless disregard for the truth.” Ibid.

       In their motion for summary judgment, the defendants asserted that “the only evidence that

plaintiff presents to support the allegation that Dr. Langenberg[’s] . . . statements to the police

were intentionally false or malicious is the findings of the medical examiner,” which contradicted

Dr. Langenberg’s belief that Janiyah suffered non-accidental trauma. Mot. Summary Judgment,

ECF No. 67, PageID.3506. The defendants argued that under Sanders, a difference of medical

opinion cannot support the inference that a doctor’s statement to the police was intentionally false

or made with malice. See Sanders, 794 F. Supp. at 762 (“The Court finds that the plaintiffs ask

too much of their evidence. The differences in the medical opinions in this case, even as profound




                                               -7-
as they may be, cannot support the inference that the doctors at Botsford Hospital, when expressing

their concern that a live baby may be at risk and need help, made statements to the police with

malice.”).

       On reconsideration, the defendants now insist that the privilege is absolute, not qualified.

The defendants assert that since Sanders, the Michigan Court of Appeals has clarified in a

published decision that “statements made to the police regarding criminal activity are absolutely

privileged and therefore immune from suit for defamation.” Eddington v. Torrez, 311 Mich. App.

198, 200, 874 N.W.2d 394, 396 (2015). In Eddington, the defendant falsely reported to the police

that the plaintiff had stolen gasoline from a gas station on several occasions. Id. at 199, 874

N.W.2d at 395. The plaintiff alleged that the defendant’s reports were made with knowledge that

they were untrue or with reckless disregard for the truth. Ibid. The trial court concluded that

regardless of the intent with which the defendant acted, the statements were subject to an absolute

privilege and could not be the basis for a defamation claim. Ibid.

       In affirming the trial court’s decision, the court of appeals explained that “[t]he privilege

asserted here had its genesis in Shinglemeyer v. Wright.” Id. at 200, 874 N.W.2d at 398. The court

observed that in Shinglemeyer, the Michigan Supreme Court held that communications made to

the police are privileged, and if that were not the law, “no person would be safe from prosecution

in communicating to police officers, whose duty it is to examine into the case and hunt for the

criminal, his suspicions or statements which might tend to implicate a person.” Id. at 249, 82 N.W.

at 890. “Consequently, persons who make statements to the police when reporting crimes or

assisting the police in investigating crimes enjoy a privilege in those statements against the police

divulging them for any purpose other than law enforcement.” Eddington, 311 Mich. App. at 201,

874 N.W.2d at 397.




                                                -8-
       Eddington resolved any doubt as to whether the privilege asserted here is absolute: “The

simple fact is that Shinglemeyer created an absolute privilege that arises in the context of a

defamation claim and covers any report of criminal activity to law enforcement personnel, and

Shinglemeyer remains the law.” Id. at 203, 874 N.W.2d at 397. The Court sees no reason to depart

from that holding. See Auburn Sales, Inc. v. Cypros Trading & Shipping, Inc., 898 F.3d 710, 715

(6th Cir. 2018) (explaining that “where Michigan appellate courts have spoken in the Supreme

Court’s absence, ‘we will normally treat those decisions . . . as authoritative absent a strong

showing that the [Michigan Supreme Court] would decide the issue differently.’”) (quoting Kurczi

v. Eli Lilly & Co., 113 F.3d 1426, 1429 (6th Cir. 1997)).

       Saltmarshall correctly points out that the defendants failed to cite Eddington in their motion

for summary judgment or at oral argument, and instead attempted to claim privilege within the

bounds of this Court’s discussion in Sanders. See Mot. Summary Judgment at 24, ECF No. 67,

PageID.3506. However, the defendants did acknowledge that the Michigan Court of Appeals

previously had recognized the privilege as absolute, citing Hall and Shinglemeyer. See id.,

PageID.3505. The defendants did not forfeit the argument, and they since have brought persuasive

authority to the Court’s attention.     The earlier omission by itself is not a basis to deny

reconsideration.

       The plaintiff also disputes the application of Eddington to the facts of this case, arguing

that the Child Protection Law abrogated Shinglemeyer in the context of suspected child abuse. He

says that the CPL’s immunity provision supplants that common law, at least when the report deals

with suspected child abuse or neglect. But, he says, the immunity is qualified by a good faith

requirement, which remains in play in this case, per the previous opinion. See Mich. Comp. Laws

§ 722.625 (stating that a physician “acting in good faith who makes a report, cooperates in an




                                               -9-
investigation, or assists in any other requirement of [the CPL] is immune from civil or criminal

liability that might otherwise be incurred by that action.”). He reasons that the Michigan

Legislature “plainly and unequivocally abrogated absolute immunity” by setting forth a good-faith

standard in the CPL under which reporters’ conduct must be evaluated. According to the plaintiff,

the enactment demonstrates the legislature’s intent to modify and update the common law in this

area. Michigan law does not support that position.

       The Eddington court explained that “[i]f the privilege set forth in Shinglemeyer is to be

abrogated in any way, our Legislature must enact a statute on point, or our Supreme Court must

abrogate the Shinglemeyer privilege.” Eddington, 311 Mich. App. at 203, 874 N.W.2d at 397.

The court observed that it “ha[d] been unable to discover any indication that either manner of

abrogation ha[d] occurred.” Ibid. Likewise, this Court finds no indication in the CPL that the

Michigan Legislature intended to do away with any other common law immunity. The plaintiff’s

position cannot be squared with Eddington.

       The plaintiff cites Warner v. Mitts, 211 Mich. App. 557, 536 N.W.2d 564 (1995), but that

case does not help him. There, Warner alleged that the defendant maliciously and false reported

to the Department of Social Services that he had sexual intercourse with his minor daughter. Id.

at 558, 536 N.W.2d at 565. The defendant raised affirmative defenses that the statements were

true and that the CPL provided immunity from suit. Id. at 558, 536 N.W.2d at 565-66. The court

of appeals affirmed the trial court’s finding that the defendant had acted in good faith despite his

alleged animosity toward the plaintiff and the plaintiff’s wife. Id. at 560, 536 N.W.2d at 566. Not

only did Warner predate Eddington by 20 years, but the court had no occasion to address

Shinglemeyer, because common law immunity apparently was not raised and the defendant was

entitled to summary judgment under the CPL. The plaintiff urges the Court to treat the Warner




                                               - 10 -
court’s silence on absolute immunity as evidence that Shinglemeyer does not extend to reports of

child abuse. But nothing in Eddington circumscribed the court’s holding in such a way. See

Eddington, 311 Mich. App. at 203, 874 N.W.2d at 397 (clarifying that “Shinglemeyer created an

absolute privilege that arises in the context of a defamation claim and covers any report of criminal

activity to law enforcement personnel.”) (emphasis added). The plaintiff’s “absence of evidence

is evidence of absence” argument proves too much.

                                                III.

       Eddington made clear that Dr. Langenberg’s messages to Lt. Twardzik “may not be used

to sustain a defamation claim.” Id. at 202, 874 N.W.2d at 397. Dr. Langenberg therefore is entitled

to summary judgment on the plaintiff’s only remaining claim. And because the plaintiff’s claim

of defamation cannot proceed as a matter of law, VHS Children’s also is entitled to summary

judgment based on its conduct, as it cannot be found vicariously liable. See Al-Shimmari v. Detroit

Medical Ctr., 477 Mich. 280, 296, 731 N.W.2d 29, 37 (2007). The defendants’ motion for

reconsideration will be granted, the July 11, 2019 opinion and order will be vacated in part, and

the case will be dismissed in its entirety.

       Accordingly, it is ORDERED that the defendants’ motion for reconsideration (ECF No.

83) is GRANTED.

       It is further ORDERED that the Court’s July 11, 2019 opinion and order granting in part

and denying in part the defendants’ motion for summary judgment is VACATED IN PART, and

the VHS defendants’ motion for summary judgment (ECF No. 67) is GRANTED.

       It is further ORDERED that the plaintiff’s amended complaint is DISMISSED WITH

PREJUDICE.




                                               - 11 -
      It is further ORDERED that the parties’ motions in limine (ECF No. 85-89) are

DISMISSED AS MOOT.

                                                                s/David M. Lawson
                                                                DAVID M. LAWSON
                                                                United States District Judge

Date: August 22, 2019




                                      PROOF OF SERVICE

                   The undersigned certifies that a copy of the foregoing order was
                   served upon each attorney or party of record herein by
                   electronic means or first-class U.S. mail on August 22, 2019.

                                              s/Susan K. Pinkowski
                                              SUSAN K. PINKOWSKI




                                               - 12 -
